Citation Nr: 9907955	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to May 
1981 and from December 1981 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the RO.  

The Board notes that in July 1995, the RO granted service 
connection for disc disease of the lumbar spine and social 
phobia, and assigned ratings of 10 percent for each 
disability.  Claims of service connection for heart 
palpitations and bursitis/tendonitis of the elbows, knees, 
and shoulders was denied.  

Subsequent to this decision, the veteran submitted a Notice 
of Disagreement as to the issue of service connection for 
heart palpitations.  Included with his Substantive Appeal on 
this issue, the veteran also expressed disagreement with the 
RO's decision to deny service connection for 
bursitis/tendonitis of the elbows, knees and shoulders.  In 
October 1997, the veteran formally withdrew his claim of 
service connection for heart palpitations, but reiterated his 
desire to continue pursuit of service connection for 
bursitis/tendonitis of the elbows, knees and shoulders.  He 
also included a request for increased ratings for the 
service-connected social phobia and disc disease of the 
lumbar spine.  

In November 1997, the RO issued a Statement of the Case 
confirming denial of service connection for 
bursitis/tendonitis of the elbows, knees and shoulders.  The 
veteran subsequently filed a substantive appeal and had a 
hearing before a Hearing Officer at the RO in March 1998.  In 
June 1998, the Hearing Officer rendered a decision which 
effectively granted service connection for conditions 
affecting the shoulders, elbows and left knee; the claim of 
service connection for right knee condition continued to be 
denied and is appropriately before the Board for 
consideration.  

In October 1998, the RO issued a decision which continued the 
original evaluations assigned to the service-connected disc 
disease of the lumbar spine and social phobia.  In November 
1998, the veteran submitted a statement requesting a 
determination as to whether the RO had committed clear and 
unmistakable error by failing to assign more than a 10 
percent evaluation for the service-connected disc disease of 
the lumbar spine in the original rating decision in July 
1995.  

In January 1999, the RO determined that the July 1995 rating 
decision was not clearly and unmistakably erroneous and that, 
therefore, no revision was warranted.  As the various issues 
have not been developed for appeal, they are referred back to 
the RO for appropriate development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has any current right knee disability due to disease 
or injury which was incurred in or aggravated by service.  





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he developed a right knee condition 
in service.  He testified before a Hearing Officer at the 
Regional Office in March 1998 that he frequently experiences 
pain and swelling in his right knee to the extent that he 
begins to lose the support of his leg.  Climbing ladders and 
stairs was noted to exacerbate the pain.  He further stated 
that approximately two days of taking Motrin would resolve 
the symptoms.   

A careful review of the veteran's service medical records 
shows that the veteran was treated for acute onset of right 
knee pain in September 1979.  An x-ray study of the right 
knee was noted to be negative.  A diagnosis of tendonitis, 
bursitis or synovitis of the knee joint was rendered.  

The veteran was initially afforded a VA examination in June 
1995.  At that time, he was noted to have diffuse 
"arthralgias" of the knees, subjectively reported.  A 
second VA examination was conducted in March 1998.  The 
veteran reported experiencing intermittent flare-ups of pain 
and redness with swelling in the right knee.  According to 
the report, the right knee examination was noted to be normal 
at this time, with possible history of gout based reported 
history only.  

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from a right 
knee disability as a result of disease or injury which was 
incurred in or aggravated by service.  Although the veteran 
has asserted that he currently has a right knee condition 
attributable to his service, he is not, as a lay person, 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu, 
supra.  

Since there is no medical evidence that the veteran is 
presently suffering from a right knee disability due to a 
disease or injury incurred in or aggravated by service, the 
first prong of Caluza is not satisfied.  It follows that the 
third prong also is not satisfied.  Likewise, the Board notes 
that, in the absence of proof of a present disability, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  As such, service connection for a right knee 
condition is denied.  

The Board would note that the fact that the VA authorized an 
examination for the veteran's claimed right knee condition 
does not mean that the veteran, who did not fulfill his 
statutory requirements to establish a well-grounded claim, is 
entitled to the duty to assist.  Slater v. Brown, 9 Vet. 
App. 240 (1996)  (Whether a VA examination should be 
conducted under 38 C.F.R. § 3.326 is an issue that arises 
only where a claim has already been determined to be well-
grounded).  

In the absence of medical evidence to show that the veteran 
has any current right knee disability due to disease or 
injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has a right knee 
condition related to disease or injury which was incurred in 
or aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.





ORDER

Service connection for a right knee condition is denied, as a 
well-grounded claim has not been presented.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


